EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-33487, 333-105833, 333-161592, and 333-205434) of Barrett Business Services, Inc. of our report dated May 25, 2016, relating to the consolidated financial statements of Barrett Business Services, Inc. for the year ended December 31, 2015 and for each of the years in the two year period ended December 31, 2015 appearing in this Annual Report on Form 10-K of Barrett Business Services, Inc. for the year ended December 31, 2016. /s/ Moss Adams LLP Portland, Oregon
